              Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 1 of 28 PAGEID #: 5
                                                                                  EXHIBIT A




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                           February 1, 2021 05:00 PM
                                 AFTAB PUREVAL
                                Clerk of Courts
                             Hamilton County, Ohio
                              CONFIRMATION 1029891


           GEORGE FISCHER                                                      A 2100394
              vs.
      THE KROGER CO DBA
     DELIGHT PRODUCTS CO


  FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH JURY
                          DEMAND
                                         PAGES FILED: 16




                                                      EFR200




E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
              Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 2 of 28 PAGEID #: 6
                                                                                  EXHIBIT A



                                       IN THE COURT OF COMMON PLEAS
                                           HAMILTON COUNTY, OHIO

            GEORGE FISCHER                                   )        CASE NO.
            6168 Highway 49E                                 )
            Springfield, TN 37172                            )        JUDGE:
                                          Plaintiff,         )
                                                             )
                                  v.                         )
                                                             )
            THE KROGER CO.                                   )
            d/b/a DELIGHT PRODUCTS CO.                       )
            1014 Vine St.                                    )
            Cincinnati, OH 45202-1100                        )        COMPLAINT FOR DAMAGES
                                                             )        AND INJUNCTIVE RELIEF
                   Serve Also:                               )
                   The Kroger Co.                            )        JURY DEMAND ENDORSED
                   d/b/a Delight Products Co.                )        HEREIN
                   c/o Corp. Service Co. (Stat. Agent)       )
                   50 West Broad Street, Suite 1330          )
                   Columbus, OH 43215                        )
                                                             )
                   -and-                                     )
                                                             )
                   The Kroger Co.                            )
                   d/b/a Delight Products Co.                )
                   1200 Industrial Dr.                       )
                   Springfield, TN 37172                     )
                                                             )
                                          Defendant.         )
                                                             )

                  Plaintiff GEORGE FISCHER by and through undersigned counsel, as his Complaint

           against the Defendant, states and avers the following:

                                       PARTIES, JURISDICTION, & VENUE

              1. Fischer is a resident of the city of Springfield, Robertson County, state of Tennessee.

              2. Defendant THE KROGER CO. d/b/a DELIGHT PRODUCTS CO. (“Delight”) is an Ohio

                  company that conducts business within the state of Ohio, Tennessee, and others. The




E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
              Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 3 of 28 PAGEID #: 7
                                                                                  EXHIBIT A



                  relevant location of the events and omissions of this Complaint took place was at Delight’s

                  location at 1200 Industrial Dr., Springfield, TN 37172.

              3. Delight is, and was at all times hereinafter mentioned, Fischer’s employer within the

                  meaning of Family and Medical Leave Act (“FMLA”) 29 U.S.C. § 2617 et seq., R.C. §

                  4113 et seq., R.C. § 4101 et seq., and R.C. § 4112.01(A)(2).

              4. Therefore, personal jurisdiction is proper over Defendant pursuant to Ohio Revised Code

                  §2307.382(A)(1), (2), and/or (3).

              5. Venue is proper pursuant to Civ. R. 3(B)(1), and/or (2).

              6. This Court is a court of general jurisdiction over the claims presented herein, including all

                  subject matters of this Complaint.

                                                           FACTS

              7. Fischer is a former employee of Defendant.

              8. At all times noted herein, Fischer was qualified for his position with Defendant and could

                  fully perform the essential functions of his job, with or without a reasonable

                  accommodation.

              9. Fischer worked for Delight as a maintenance engineer from November 7, 2017 until

                  Delight terminated Fischer’s employment on or about August 10, 2020.

              10. Fischer is age 64 and has had heavy asbestos exposure in the past (an issue for his

                  respiratory system) and a torn rotator cuff. He is currently receiving treatment for these

                  issues and is thus in protected classes for age and disability.

              11. Notably, to Fischer’s knowledge, he was one of only around three employees at Delight at

                  his age or older – he was thus substantially older than the relevant people named herein.




                                                            .2


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
              Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 4 of 28 PAGEID #: 8
                                                                                  EXHIBIT A



              12. Fischer initially came to his position at Delight through an interview invitation after an

                  initial phone call with Ken Holdener (Plant Engineer, early/mid 50s).

              13. Even in the very first onsite interview with Holdener and Bill Brooks (maintenance lead,

                  late 50s), Fischer faced discrimination based on his age.

              14. Holdener specifically asked how many years the company could get from Fischer because

                  he was so close to retirement age.

              15. Fischer said he had at least another five years before he planned on retiring (though he did

                  plan on retiring from Delight, if he got the job). The five-year timeline was a recurring

                  discriminatory reference Holdener made throughout the rest of Fischer’s employment.

              16. The remainder of this on-site interview was almost entirely about Fischer’s employment

                  plans pre-retirement.

              17. During this same on-site visit, Fischer was interviewed by Doug Whipple (production

                  manager, mid-50s) and Tim Merryman (site lead, late 50s).

              18. Fischer then had additional phone interviews with Peter Nytomt (regional director of

                  engineering, late 50s) and Tom Kolkmeier (Corporate engineering director, late 50s),

                  which were generally positive.

              19. While the interviews generally went well (excluding the immediate age discrimination he

                  faced from Holdener), per Kroger policy, Fischer had to get his G.E.D. before Sandy White

                  (then Sandy Fields, HR, early 50s) could let him start with Delight.

              20. Fischer got his G.E.D. shortly after White asked him to, then he began with Delight.

              21. Holdener continued to be a problem for Fischer throughout his employment.

              22. Holdener repeated the five-year timeline comments on numerous different occasions and

                  felt he could not mold Fischer into the subordinate he wanted, upon information and belief.



                                                           .3


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
              Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 5 of 28 PAGEID #: 9
                                                                                  EXHIBIT A



              23. Despite Holdener’s consistent direct discrimination, Fischer performed his job well and

                  had no issues with attendance.

              24. Additionally, throughout Fischer’s employment, he repeatedly made complaints about

                  product and workplace safety issues.

              25. For instance, Fischer reported multiple machines that were missing bolts and other

                  fasteners to keep them together, metal dust issues throughout the plant, and how associates

                  would mix trash in the bins that contained products to be reclaimed and would eventually

                  be ground up and end up in the final packaged products or fed to other animals.

              26. While Delight’s product was primarily pet food, Fischer was still concerned about failures

                  to meet FDA and OSHA requirements.

              27. Fischer reported these issues both verbally and in writing (as well as by pictures) to

                  multiple different people through his tenure.

              28. This included, but was not limited to, Jeff Schoenbach (sanitation lead/quality assurance,

                  late 40s), Holdener, and other sanitation workers. These were protected whistleblower and

                  workplace safety complaints.

              29. In or around late February/early March 2020, while examining and repairing some failed

                  machine components, Fischer fell and broke his wrist. He got up quickly and completed

                  his task.

              30. The incident was witnessed by another employee and Fischer told him he would need to

                  file an incident report.

              31. Fischer spoke with Holdener, then wrote out and filed his incident report.

              32. Dave Baily (Safety, mid 50s) received the reports in his box and spoke to Fischer later.

                  This constituted Delight’s notice of a potential Worker’s Compensation claim for Fischer.



                                                          .4


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 6 of 28 PAGEID #: 10
                                                                                  EXHIBIT A



              33. Because Delight was going for an Iceberg Award (which is granted after a certain number

                  of days without injury-incidents), Fischer kept the situation otherwise quiet and told his

                  doctor that he had broken it at home. Delight ended up receiving the award despite the

                  incident.

              34. In or around March 2020, the COVID-19 pandemic hit the United States.

              35. Due to his asbestos exposure in the 1970’s and 1980’s, respiratory problems and coronary

                  disease, Fischer was at extreme risk to the pandemic and is disabled.

              36. Even further, Fischer’s wife also has a heart condition, placing her at greater risk as well.

                  This also placed Fischer in a protected class for disability by association.

              37. Unsurprisingly, this caused Fischer to be concerned for his and his wife’s safety were he

                  to continue coming into work.

              38. Fischer noted his concerns to Delight and said that he wanted to wear a mask when he came

                  into work – this was a request to engage in the interactive process of finding him a

                  reasonable accommodation for his disability and notice to Delight of his protected class.

              39. Delight, however, refused to accommodate Fischer and told him he was not allowed to

                  wear a mask at work.

              40. Around the same time, Fischer learned of two nearby coworkers who had exposure to

                  and/or tested positive for the coronavirus, so he told Delight he would not be able to come

                  into work until he was allowed to wear a mask.

              41. HR told Fischer to get a doctor’s note and to take vacation until he began any official

                  COVID-related leave.




                                                            .5


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 7 of 28 PAGEID #: 11
                                                                                  EXHIBIT A



              42. Fischer first took vacation, then unpaid leave, then paid leave and returned in or around

                  mid-May 2020. Delight then began allowing its employees to wear masks after his went

                  on leave.

              43. On or about May 29, 2020, Fischer received a performance evaluation noting no major

                  substantiated issues, though shortly after, Holdener attempted to place him on a

                  Performance Improvement Plan anyway. This was an adverse action in retaliation against

                  Fischer.

              44. In or around June 2020, Jennifer Bell (HR manager, late 30s/early 40s) resigned without

                  notice.

              45. From this point until the end of his employment, Fischer was without local HR

                  management. This prevented him from making several confidential complaints of

                  discrimination in the workplace to HR.

              46. Around the same time, Kroger Corporate created and distributed literature in support of the

                  Black Lives Matter movement.

              47. Fischer thought this had no business being presented in the workplace and complained to

                  Holdener that he felt it discriminatory against Caucasian employees. This was a protected

                  complaint of discrimination, but the complaint went nowhere.

              48. In or around July/August 2020, Fischer requested FMLA leave for familial health issues.

              49. Fischer’s request was denied purportedly as the family was not immediate enough to

                  Fischer. This constituted interference with his FMLA rights as the denial was wrongful.

              50. On or about August 10, 2020, Fischer’s employment was terminated.

              51. Holdener told him that he was not a “good cultural fit” with the company and that the site

                  was “different” when he was not at work.



                                                           .6


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 8 of 28 PAGEID #: 12
                                                                                  EXHIBIT A



              52. Defendant’s termination of Fischer was an adverse employment action against him.

              53. Defendant’s purported reason(s) for Fischer’s termination was pretextual.

              54. Defendant actually terminated Fischer’s employment discriminatorily against his age, his

                  disabilities, to interfere with his FMLA rights, in retaliation against his workplace safety

                  complaints, to prevent a worker’s compensation claim, and/or in retaliation against his

                  protected complaints.

              55. As a result of the above, Fischer has suffered damages.

                 COUNT I: AGE DISCRIMINATION IN VIOLATION OF R.C. §4112, et seq.

              56. Fischer restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              57. Fischer is 64 years old, and thus is in a protected class for his age.

              58. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

                  to discriminate against an employee on the basis of the employee’s age.

              59. Defendant treated Fischer differently than other similarly situated employees based upon

                  his age.

              60. Defendant’s termination of Fischer was an adverse employment action against him.

              61. Defendant’s purported reason(s) for Fischer’s termination was pretextual.

              62. Defendant actually terminated Fischer’s employment due to his age.

              63. Defendant violated R.C. § 4112 et seq. by terminating Fischer because of his age.

              64. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by treating Fischer differently from

                  other similarly situated employees outside his protected class.

              65. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

                  policies in a disparate manner based on Fischer’s age.



                                                            .7


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 9 of 28 PAGEID #: 13
                                                                                  EXHIBIT A



              66. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

                  policies in a disparate manner based on Fischer’s age.

              67. Fischer incurred emotional distress damages as a result of Defendant’s conduct described

                  herein.

              68. As a direct and proximate result of Defendant’s acts and omissions, Fischer has suffered

                  and will continue to suffer damages.

            COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112, et seq.

              69. Fischer restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              70. Fischer is in a protected class for his and his family’s disabilities (described supra).

              71. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

                  to discriminate against an employee on the basis of the employee’s disabilities.

              72. Defendant treated Fischer differently than other similarly situated employees based upon

                  his disability.

              73. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by treating Fischer differently from

                  other similarly situated employees outside his protected class.

              74. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

                  policies in a disparate manner based on Fischer’s disability.

              75. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

                  policies in a disparate manner based on Fischer’s disability.

              76. Fischer incurred emotional distress damages as a result of Defendant’s conduct described

                  herein.




                                                            .8


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 10 of 28 PAGEID #: 14
                                                                                  EXHIBIT A



              77. As a direct and proximate result of Defendant’s acts and omissions, Fischer has suffered

                  and will continue to suffer damages.

                                             COUNT III: RETALIATION

              78. Fischer restates each and every prior paragraph of this complaint, as if it were fully restated

                  herein.

              79. As a result of the Defendant’s discriminatory conduct described above, Fischer complained

                  of the discrimination, harassment, and disparate treatment he was experiencing.

              80. Subsequent to Fischer’s complaints to management about harassment, bullying, and

                  disparate treatment toward him, Defendant took adverse employment actions against

                  Fischer, including, but not limited to, terminating his employment.

              81. Defendant’s actions were retaliatory in nature based on Fischer’s opposition to the

                  unlawful discriminatory conduct.

              82. Pursuant to R.C. § 4112 et seq., it is an unlawful discriminatory practice to discriminate in

                  any manner against any other person because that person has opposed any unlawful

                  discriminatory practice.

              83. As a direct and proximate result of Defendant’s retaliatory discrimination against and

                  discharge of Fischer, he has suffered and will continue to suffer damages.

                       COUNT IV: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

              84. Fischer restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              85. Pursuant to 29 U.S.C. § 2601 et seq., covered employers are required to provide employees

                  job-protected unpaid leave for qualified medical and family situations.

              86. Defendant is a covered employer under the FMLA.



                                                            .9


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 11 of 28 PAGEID #: 15
                                                                                  EXHIBIT A



              87. Fischer was an employee eligible for FMLA due to his and his family’s severe health

                  conditions (described supra) and his tenure of employment.

              88. During his employment, Fischer qualified for and inquired about FMLA leave due to his

                  and his family’s serious health conditions.

              89. During his employment with Defendant, Fischer was unable to receive FMLA benefits.

              90. Defendant unlawfully interfered with Fischer’s exercise of his rights under the FMLA in

                  violation of § 105 of the FMLA and § 825.220 of the FMLA regulations.

              91. Defendant’s refusal to provide Fischer with information pertaining to FMLA leave and/or

                  permit Fischer to take FMLA leave violated and interfered with his FMLA rights.

              92. As a direct and proximate result of Defendant’s conduct, Fischer suffered and will continue

                  to suffer damages.

              93. As a direct and proximate result of Defendant’s conduct, Fischer is entitled to all damages

                  provided for in 29 U.S.C. § 2617, including liquidated damages, costs and reasonable

                  attorneys’ fees.

                COUNT V: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

              94. Fischer restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              95. A clear public policy exists and is manifested in Ohio and federal statutes, including

                  Governor DeWine’s Stay-At-Home Order, the FFCRA, R.C. § 4101.11 and/or § 4101.12,

                  and/or administrative regulations, or in the common law, in favor of providing workers

                  with a healthy and safe work environment, and against terminating an employee based on

                  complaints of unsafe working conditions caused by the COVID-19 pandemic and/or other

                  causes.



                                                          .10


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 12 of 28 PAGEID #: 16
                                                                                  EXHIBIT A



              96. Fischer repeatedly made reports to Defendant about the unethical, unlawful, and/or policy-

                  violating behavior that was going on there, including, but not limited to, unsafe working

                  conditions caused by unsafe working conditions related to the coronavirus pandemic and

                  other things.

              97. Defendant’s termination of Fischer’s employment jeopardizes these public policies by

                  undermining the authority of Gubernatorial orders, federal relief policies, and state statutes.

              98. Defendant’s termination of Fischer’s employment was motivated by Fischer’s conduct

                  related to these public policies when he refused to return to work without a negative test

                  because of the risk of being caught in violation of the order and of the risk to his and the

                  public’s health.

              99. Defendant’s purported reason for Fischer’s termination was pretextual.

              100.       Defendant actually terminated Fischer’s employment to prevent an FFCRA claim.

              101.       Defendant’s termination of Fischer jeopardizes these public policies.

              102.       Defendant’s termination of Fischer was motivated by conduct related to these

                  public policies.

              103.       Defendant had no overriding business justification for terminating Fischer.

              104.       As a direct and proximate result of Defendant’s conduct, Fischer has suffered and

                  will continue to suffer damages, including economic, emotional distress and physical

                  sickness damages.


             COUNT VI: VIOLATION OF OHIO WHISTLEBLOWER STATUTE R.C. § 4113.52

              105.       Fischer restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.




                                                           .11


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 13 of 28 PAGEID #: 17
                                                                                  EXHIBIT A



              106.       As set forth above, Fischer repeatedly made oral and written reports to Defendant

                  about unethical, unlawful, and/or policy-violating behavior.

              107.       Fischer repeatedly and consistently reported to Defendant what he reasonably

                  believed to be unethical and/or illegal conduct in the workplace in violation of the law and

                  company policies.

              108.       In the alternative, Fischer reasonably believed he was reporting unethical and/or

                  illegal behavior, in violation of the law and company policies, that constituted criminal acts

                  that threatened the public’s health or safety.

              109.       Delight terminated Fischer’s employment.

              110.       Defendant’s purported reason for Fischer’s termination was pretext.

              111.       Defendant retaliated against Fischer by terminating his employment based on his

                  complaints regarding this conduct.

              112.       Defendant’s termination of Fischer’s employment was in violation of R.C. §

                  4113.52.

              113.       As a direct and proximate result of Defendant’s conduct, Fischer suffered and will

                  continue to suffer damages, including economic, emotional distress and physical sickness

                  damages.

                  COUNT VII: WRONGFUL TERMINATION AGAINST PUBLIC POLICY
              114.       Fischer restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              115.       A clear public policy exists and is manifested in Ohio statutes and/or administrative

                  regulations, or in the common law, against terminating an employee to avoid a Workers’

                  Compensation claim.



                                                           .12


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 14 of 28 PAGEID #: 18
                                                                                  EXHIBIT A



              116.       A clear public policy exists and is manifested in Ohio statutes and/or administrative

                  regulations, or in the common law, against terminating and/or retaliating against an

                  employee because he/she engages in protected activity under Ohio law.

              117.       Specifically, in Sutton v. Tomco Machine, the Ohio Supreme Court noted “we

                  recognize a common-law tort claim for wrongful discharge in violation of public policy

                  when an injured employee suffers retaliatory employment action after an injury but before

                  he or he files, institutes, or pursues a workers’ compensation claim.” (Sutton v. Tomco

                  Machine, 129 Ohio. St. 3d 153, 163 (2011)).

              118.       Defendant terminated Fischer’s employment.

              119.       Defendant’s purported reason for Fischer’s termination was pretextual.

              120.       Defendant actually terminated Fischer’s employment to prevent a Worker’s

                  Compensation claim.

              121.       Defendant’s termination of Fischer jeopardizes these public policies.

              122.       Defendant’s termination of Fischer was motivated by conduct related to these

                  public policies.

              123.       Defendant had no overriding business justification for terminating Fischer.

              124.       As a direct and proximate result of Defendant’s conduct, Fischer has suffered and

                  will continue to suffer damages, including economic, emotional distress and physical

                  sickness damages.

                                             DEMAND FOR RELIEF

              WHEREFORE, Fischer demands from Defendant the following:

                  a) Issue a permanent injunction:

                        i.   Requiring Defendant to abolish discrimination, harassment, and retaliation;



                                                          .13


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 15 of 28 PAGEID #: 19
                                                                                  EXHIBIT A



                       ii.   Requiring allocation of significant funding and trained staff to implement all

                             changes within two years;

                      iii.   Requiring removal or demotion of all supervisors who have engaged in

                             discrimination, harassment, or retaliation, and failed to meet their legal

                             responsibility to promptly investigate complaints and/or take effective action to

                             stop and deter prohibited personnel practices against employees;

                      iv.    Creating a process for the prompt investigation of discrimination, harassment,

                             or retaliation complaints; and

                       v.    Requiring mandatory and effective training for all employees and supervisors

                             on discrimination, harassment, and retaliation issues, investigations, and

                             appropriate corrective actions;

                  b) Issue an order requiring Defendant to expunge his personnel file of all negative

                     documentation;

                  c) An award against each Defendant for compensatory and monetary damages to

                     compensate Fischer for physical injury, physical sickness, lost wages, emotional

                     distress, and other consequential damages, in an amount in excess of $25,000 per claim

                     to be proven at trial;

                  d) An award of punitive damages against each Defendant in an amount in excess of

                     $25,000;

                  e) An award of reasonable attorneys’ fees and non-taxable costs for Fischer’s claims as

                     allowable under law;

                  f) An award of the taxable costs of this action; and

                  g) An award of such other relief as this Court may deem necessary and proper.



                                                          .14


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 16 of 28 PAGEID #: 20
                                                                                  EXHIBIT A




                                                             Respectfully submitted,


                                                             __/s/ Matthew Bruce____
                                                             Matthew G. Bruce (0083769)
                                                                    Trial Attorney
                                                             Evan R. McFarland (0096953)
                                                             THE SPITZ LAW FIRM
                                                             Spectrum Office Tower
                                                             11260 Chester Road, Suite 825
                                                             Cincinnati, OH 45246
                                                             Phone: (216) 291-0244 x173
                                                             Fax: (216) 291-5744
                                                             Email: Matthew.Bruce@SpitzLawFirm.com
                                                             Email: Evan.McFarland@SpitzLawFirm.com

                                                             Attorneys for Plaintiff George Fischer




                                                       .15


E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
                                     Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 17 of 28 PAGEID #: 21
                                                                                                          EXHIBIT A



                                                                         JURY DEMAND

                                   Plaintiff George Fischer demands a trial by jury by the maximum number of jurors permitted.


                                                                                      __/s/ Matthew Bruce ____
                                                                                      Matthew G. Bruce (0083769)




                                                                                .16


                        E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / IFOJ
Powered by TCPDF (www.tcpdf.org)
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 18 of 28 PAGEID #: 22
                                                                                  EXHIBIT A




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                           February 1, 2021 05:00 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                             Hamilton County, Ohio
                              CONFIRMATION 1029891


          GEORGE FISCHER                                                       A 2100394
              vs.
      THE KROGER CO DBA
     DELIGHT PRODUCTS CO


                           FILING TYPE: CLASSIFICATION
                                          PAGES FILED: 1




                                                     EFR200




E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / CLSS
                 Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 19 of 28 PAGEID #: 23
                                                                                      EXHIBIT A




         COURT OF COMMON PLEAS                       CLASSIFICATION FORM                  AFTAB PUREVAL
         HAMILTON COUNTY, OHIO                                                              CLERK OF COURTS
                                                      WWW.COURTCLERK.ORG



    CASE NUMBER:                                  PLAINTIFF:   George Fischer
    PURSUANT TO SUPERINTENDENCE RULE 4, THIS CASE WAS ORIGINALLY FILED AND DISMISSED

    UNDER CASE NUMBER:                                  BY JUDGE

    PLEASE INDICATE CLASSIFICATION INTO WHICH THIS CASE FALLS (please only check one):
    [     ]   Other Tort – C360                                        [ ✔] Other Civil – H700-34
          ]   Personal Injury – C310                                      ] Appropriation – H710
          ]   Wrongful Death – C320                                       ] Accounting – H720
          ]   Vehicle Accident –           C370                           ] Beyond Jurisdiction –730
                                                                          ] Breach of Contract – 740
    [     ]   Professional Tort – A300                                    ] Cancel Land Contract – 750
          ]   Personal Injury – A310                                      ] Change of Venue – H760
          ]   Wrongful Death – A320                                       ] Class Action – H770
          ]   Legal Malpractice – A330                                    ] Convey Declared Void – H780
          ]   Medical Malpractice – A340                                  ] Declaratory Judgment – H790
                                                                          ] Discharge Mechanics Lien – H800
    [     ] Product Liability – B350                                      ] Dissolve Partnership – H810
          ] Personal Injury – B310                                        ] CONSUMER SALES ACT (1345 ORC) – H820
          ] Wrongful Death – B320                                          ] Check here if relief includes declaratory
                                                                              judgment, injunction or class action
          ] Worker's Compensation                                             recovery – H825
            Non-Compliant Employer – D410                                  ] Habeas Corpus – H830
          ~ Appeal – D420                                                   ] Injunction – H840
                                                                           ] Mandamus – H850
          ] Administrative Appeals – F600                                   ] On Account – H860
            Appeal Civil Service – F610                                     ] Partition – H870
         ~ Appeal Motor Vehicle – F620                                      ] Quiet Title – H880
         ~ Appeal Unemployment – F630                                       ] Replevin – H890
         ~ Appeal Liquor – F640                                             ] Sale of Real Estate – H900
            Appeal Taxes – F650                                             ] Specific Performance – 910
            Appeal Zoning – F660                                            ] Restraining Order – H920
                                                                            ] Testimony – H930-21
     [    ] Certificate of Qualification – H600                             ] Environmental – H940
                                                                            ] Cognovit – H950
                                                                            ] Menacing by Stalking – H960
                                                                                    ] Repo Title – Transfer of Title Only – 970
                                                                                    ] Repo Title – With Money Claim – H980
                                                                            ] Injunction Sexual Predator – 990
                                                                            ] SB 10 – Termination – H690
                                                                            ] SB 10 – Reclassification – H697



    DATE:      02/01/2021                                          Matthew G. Bruce, Esq.
                                                   ATTORNEY (PRINT):

                                                   OHIO SUPREME COURT NUMBER: 0083769
    Revised 01/02/2017



E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / CLSS
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 20 of 28 PAGEID #: 24
                                                                                  EXHIBIT A




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                             ELECTRONICALLY FILED
                          February 1, 2021 05:00 PM
                                 AFTAB PUREVAL
                                Clerk of Courts
                            Hamilton County, Ohio
                             CONFIRMATION 1029891


          GEORGE FISCHER                                                      A 2100394
              vs.
      THE KROGER CO DBA
     DELIGHT PRODUCTS CO


  FILING TYPE: WRITTEN REQUEST FOR SERVICE (CERTIFIED
                         MAIL)
                                          PAGES FILED: 1




                                                     EFR200




E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / WRS
             Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 21 of 28 PAGEID #: 25
                                                                                  EXHIBIT A




                                                              COMMON PLEAS COURT
                                                             HAMILTON COUNTY, OHIO

              George Fischer
                                                                       CASE NO.


                                       VS                               DOCUMENT TO BE SERVED & ITS FILED DATE

              The Kroger Co.                                            Complaint 2.1.21
              d/b/a Delight Products Co.                               ________________________________________________

                                                                       ______________________________________________

              PLAINTIFF/DEFENDANT REQUESTS:


                     ✔     CERTIFIED MAIL SERVICE                              EXPRESS MAIL SERVICE

                           PERSONAL SERVICE                                    REGULAR MAIL SERVICE

                           PROCESS SERVICE                                     RESIDENCE SERVICE

                           REGISTERED INTERNATIONAL                            FOREIGN SHERIFF

              ON:

             1)
                  The Kroger Co.                                           The Kroger Co.
                                                                        3) _
                  d/b/a Delight Products Co.                              d/b/a Delight Products Co.
                  1014 Vine St.                                           1200 Industrial Dr.
                  Cincinnati, OH 45202-1100                               Springfield, TN 37172

             2)
                  The Kroger Co.                                        4) _
                  c/o Corp. Service Co. (Stat. Agent)

                  50 West Broad Street, Suite 1330

                  Columbus, OH 43215

              Matthew G. Bruce, Esq.                                           216-291-4744
              ATTORNEY                                                         PHONE NUMBER
              11260 Chester Road, Suite 825 Cincinnati, OH 45246
                                                                               0083769
              ADDRESS                                                          ATTORNEY NUMBER                      Revised 9-18-18
E-FILED 02/01/2021 05:00 PM / CONFIRMATION 1029891 / A 2100394 / COMMON PLEAS DIVISION / WRS
                                       Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 22 of 28 PAGEID #: 26
                                                                                                            EXHIBIT A

                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   GEORGE FISCHER
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2100394
                                                                                                        SUMMONS
                                   THE KROGER CO DBA DELIGHT PROD
                                        DEFENDANT


                                        THE KROGER CO DBA DELIGHT PRODUCTS CO
                                        1200 INDUSTRIAL DR                             D-1
                                        SPRINGFIELD TN 37172




                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        GEORGE FISCHER
                                        6168 HIGHWAY 49E
                                        SPRINGFIELD TN 37172

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   MATTHEW G BRUCE                                     Clerk, Court of Common Pleas
                                   11260 CHESTER ROAD                                     Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH            45246
                                                                                  By   RICK HOFMANN
                                                                                                                Deputy


                                                                                  Date:      February 3, 2021



                                   *D130963711*
                                   D130963711




Powered by TCPDF (www.tcpdf.org)
                                       Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 23 of 28 PAGEID #: 27
                                                                                                            EXHIBIT A

                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   GEORGE FISCHER
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2100394
                                                                                                        SUMMONS
                                   THE KROGER CO DBA DELIGHT PROD
                                        DEFENDANT


                                        THE KROGER CO DBA DELIGHT PRODUCTS CO
                                        1014 VINE STREET                               D-1
                                        CINCINNATI OH 45202




                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        GEORGE FISCHER
                                        6168 HIGHWAY 49E
                                        SPRINGFIELD TN 37172

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   MATTHEW G BRUCE                                     Clerk, Court of Common Pleas
                                   11260 CHESTER ROAD                                     Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH            45246
                                                                                  By   RICK HOFMANN
                                                                                                                Deputy


                                                                                  Date:      February 3, 2021



                                   *D130963700*
                                   D130963700




Powered by TCPDF (www.tcpdf.org)
                                       Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 24 of 28 PAGEID #: 28
                                                                                                            EXHIBIT A

                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   GEORGE FISCHER
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2100394
                                                                                                        SUMMONS
                                   THE KROGER CO DBA DELIGHT PROD
                                        DEFENDANT


                                        THE KROGER CO DBA DELIGHT PRODUCTS CO
                                        CO CORP SERVIC CO STAT AGENT                   D-1
                                        50 WEST BROAD ST STE 1330
                                        COLUMBUS OH 43215



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        GEORGE FISCHER
                                        6168 HIGHWAY 49E
                                        SPRINGFIELD TN 37172

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   MATTHEW G BRUCE                                     Clerk, Court of Common Pleas
                                   11260 CHESTER ROAD                                     Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH            45246
                                                                                  By   RICK HOFMANN
                                                                                                                Deputy


                                                                                  Date:      February 3, 2021



                                   *D130963812*
                                   D130963812




Powered by TCPDF (www.tcpdf.org)
      Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 CERTIFIED
                                            ELECTRONIC   Page: 25 of 28 SERVICE
                                                                   MAIL  PAGEIDRETURN
                                                                                #: 29
                                            SUMMONS & COMPLAINT              EXHIBIT A
                                                    A 2100394 D1
                                                    THE KROGER CO DBA DELIGHT PRODUCTS CO
                                                    FILED: 02/15/2021 6:54:29




Date Produced: 02/15/2021

HAMILTON COUNTY CLERK OF COURTS:

The following is the delivery information for Certified Mail™ item number 7194 5168 6310 0934 3932.
Our records indicate that this item was delivered on 02/08/2021 at 09:46 a.m. in SPRINGFIELD, TN
37172. The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           16081721SEQ1
      Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 CERTIFIED
                                            ELECTRONIC   Page: 26 of 28 SERVICE
                                                                   MAIL  PAGEIDRETURN
                                                                                #: 30
                                            SUMMONS & COMPLAINT              EXHIBIT A
                                                    A 2100394 D1
                                                    THE KROGER CO DBA DELIGHT PRODUCTS CO
                                                    FILED: 02/08/2021 6:58:32




Date Produced: 02/08/2021

HAMILTON COUNTY CLERK OF COURTS:

The following is the delivery information for Certified Mail™ item number 7194 5168 6310 0934 3949.
Our records indicate that this item was delivered on 02/05/2021 at 10:55 a.m. in COLUMBUS, OH 43215.
The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           16081736SEQ1
  Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 27 of 28 PAGEID #: 31
                                                                       EXHIBIT A



                               IN THE COURT OF COMMON PLEAS
                                   HAMILTON COUNTY, OHIO



 GEORGE FISCHER,                                       Case No. A 2100394
                                                       Judge Wende C. Cross
                       Plaintiff,


        vs.


 THE KROGER CO.
 d/b/a Delight Products Co.,


                       Defendant.


                         DEFENDANT’S NOTICE OF REMOVAL
       Please take notice that Defendant The Kroger Co. has filed in the Office of the Clerk of the

United States District Court for the Southern District of Ohio, a Notice of Removal of this case

from the Hamilton County, Ohio Court of Common Pleas. A copy of the Notice of Removal is

attached as Exhibit 1 and made a part hereof. Please take notice that pursuant to 28 U.S.C.

§1446(d), this Court “shall proceed no further unless and until the case is remanded.”
  Case: 1:21-cv-00153-DRC Doc #: 1-1 Filed: 03/05/21 Page: 28 of 28 PAGEID #: 32
                                                                       EXHIBIT A




Dated: March 5, 2021

                                                   Respectfully Submitted,

                                                   /s/ Faith Whittaker
                                                   Faith Whittaker (OH 82486)
                                                   Jon Kelly (OH 95738)
                                                   Dinsmore and Shohl, LLP
                                                   255 E 5th St #1900
                                                   Cincinnati, OH 45202
                                                   T: (513) 977-8491
                                                   F: (513) 977-8141
                                                   E: faith.whittaker@dinsmore.com
                                                      Jon.kelly@dinsmore.com
                                                   Attorneys for Defendant


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, I filed the foregoing Notice of Removal using the

Court’s CM/ECF system, which will serve a copy upon all counsel of record:



                                                          /s/ Faith Whittaker
                                                          Faith Whittaker




                                               2
